DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between the product and process claims , as set forth in the Office action mailed on 16 November 2021 , has been reconsidered in view of the amendment to the claims.  Specifically, the restriction requirement of 16 November 2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites: "wherein relations between thermal conductivity κ and electrical conductivity σ of the copper alloy strip satisfy Equation κ=2.24(±0.02)×10-8 WΩK-2× 1/Ωm×293.15K" (emphasis added).  However, the equation does not recite an electrical conductivity σ.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation of claim 6, wherein an R/t ratio of the finished product of the copper alloy strip at which no cracks occur during bending at a 90° angle is 1.0 or less, is already present in parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0376755.
Regarding claims 1, 4-8, and 10-11,
US '755 discloses a copper alloy material and a process for producing the same, which consists of 0.05-0.6 wt % of Cr, 0.01-0.5 wt % of Ag, 0.005-0.10 wt % of P, a balance of Cu and unavoidable impurities, and can further include less than 0.1 wt % of at least one of elements selected from a group consisting of Sn, Ti, Mg, Mn, Fe, Co, Al, Si, Mo, Zr and W (abstract, emphasis added); thus, US '755 discloses a copper alloy that has a composition that may be selected to substantially overlap with the instantly claimed composition, see the comparative table below (all values in wt%).
Element
Claim 1
US '755
Overlap
Cr
0.20-0.40
0.05-0.6
0.20-0.40
Co
0.01-0.15
0.0-0.10
0.01-0.10
Si
0.00-0.15
0.0-0.10
0.0-0.10
Mg
0.00-0.15
0.0-0.10
0.0-0.10
Sn
0.00-0.15
0.0-0.10
0.0-0.10
Cu
Balance
Balance
Balance


	US '755 additionally discloses a method for producing the copper alloy material.  process including the following steps of: casting an ingot of an above composition, homogenizing the obtained ingot at 700-950°C for 0.5-6hrs, hot working the obtained homogenized product at 10-90%, cooling to room temperature, cold working the obtained hot worked product at 10-80%; precipitating the obtained product at 400-600°C for 1-8hrs, and cold working the obtained product at 10-80% after cooling the product down to a room temperature [0036].  While this process differs from the instantly claimed process in that the first cold working (i.e., cold rolling after hot working and before the precipitation heat treatment) is less than the 87-98% recited in the claims, the product of US '755 appears to be similar to the instantly claimed product.

	However, US '755 does not expressly disclose that their alloy possesses the recited properties of an R/t ratio of the finished product of the copper alloy strip at which no cracks occur during bending at an angle of 90° is 1.0 or less (such as 0.5 or less), a softening resistant temperature of 450°C or higher (such as 500°C or higher), a thermal conductivity of 280 W/m-K or more (such as 300 W/m-K), and wherein relations between thermal conductivity κ and electrical conductivity σ of the copper alloy strip satisfy Equation κ=2.24(±0.02)×10-8 WΩK-2× 1/Ωm×293.15K, nor does US '755 expressly disclose that their alloy is made by a process prepared by a process as listed in instant claims 1 and 10.
	Per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…'The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature' than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)."
	The Examiner has shown a rationale above that tends to show that the instantly claimed product appears to be similar to the product of the prior art in US '755 due to their overlapping chemical compositions and similar physical properties.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, as set forth in MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness has been shown against the claims.
Regarding claims 2-3, 
	The composition of US '755 continues to substantially overlap with the recited ranges.

Allowable Subject Matter
Claim 9 contains allowable subject matter.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US '755 fails to disclose or suggest the cumulative limitations of the instantly claimed process of claim 9, namely a first cold rolling reduction ratio of 87-98%.  US '755 actively teaches away from this range in [0042]: "if the working rate exceeds 80%, excessive cold working causes work hardening, and thus, makes further processing difficult."

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,486,244 discloses a copper alloy with 0.1-0.4 wt% Cr, 0.1-1 wt% Co, 0.05-2 wt% Mg, and up to 1 wt% Sn (middle col. 4, lower col. 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738